Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATAILED ACTION
Receipt is acknowledged of claims filed on 05/27/2022

Claims 21-40 are presented for examination.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 27, 33 and 36 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 21 nor the combination thereof.

“
A method for a first wireless communication node and a second wireless
communication node that cooperate to serve as a first base station in a wireless network,
comprising:

receiving, by the second wireless communication node, a first message from the first wireless communication node, 

the first message comprising:

a first encoded container comprising a suspend signal configured to switch a third wireless communication node to a radio resource control inactive mode,

a first application identifier assigned by the second wireless communication node for the third wireless communication node, 
                wherein the first application identifier is transmitted over a fronthaul interface between the first wireless communication node and the second wireless communication node,

a second application identifier assigned by the first wireless communication node for the third wireless communication node, 
                     wherein the second application identifier is transmitted over the fronthaul interface between the first wireless communication node and the second wireless communication node, and

a signaling radio bearer type; and

sending, by the second wireless communication node, the suspend signal to the third wireless communication node..”


Therefore, claims 21-40 are considered novel and non-obvious and are therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646